Memorandum: As the Trial Justice indicated in his opinion, there were questions in the case which could not be resolved without the presence in the action, as parties thereto, of the original owners of the controlling stock of the defendant corporation and the purchasers of the stock. In our judgment, the ultimate question of the enforeibility of the alleged contract of sale between the corporate parties could not properly be resolved without having those underlying questions determined. Therefore, the Trial Justice should not have undertaken to make a final disposition of the action on the merits without the joinder of the parties mentioned (cf. Civ. Prac. Act, § 193). The original stockholders and the purchasers of the stock should be joined as parties defendant before a new trial is held. (Appeal from judgment of Niagara Trial Term dismissing plaintiff’s complaint upon the merits in an action for specific performance of contract to sell real property.) Present—Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.